FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANTOS REYES LOPEZ DE LEON,                      No. 11-72307

               Petitioner,                       Agency No. A070-944-466

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Santos Reyes Lopez de Leon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Lopez de Leon’s

experiences with guerrillas, even cumulatively, did not rise to the level of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). We

reject Lopez de Leon’s contention that the BIA engaged in impermissible fact-

finding. Because Lopez de Leon did not establish past persecution, he is not

entitled to a presumption of future fear of persecution. See 8 C.F.R.

§§ 1208.13(b)(1), 1208.16(b)(1)(i). Thus, Lopez de Leon’s asylum and

withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                           2                                   11-72307